955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence HANNER, Plaintiff-Appellant,v.Michael P. STONE, Secretary of the Army, Defendant-Appellee.
No. 91-2178.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1992.

1
Before SUHRHEINRICH and SILER, Circuit Judges, and BATTISTI, District Judge.*

ORDER

2
Lawrence Hanner, a pro se Michigan resident, appeals the district court's judgment dismissing his civil action pursuant to Fed.R.Civ.P. 12(h)(3).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Hanner, a supervisor with the United States Army Tank Automotive Command, received a two-day suspension in October of 1990.   He sued the Secretary of the Army claiming the suspension and denial of proper grievance procedures violated 5 U.S.C. § 7503 and the Fifth Amendment.   The district court dismissed the complaint for lack of jurisdiction.   Hanner filed this timely appeal raising the same issues he presented to the district court.


4
Upon de novo review we conclude that the district court properly dismissed Hanner's complaint.


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's order filed on September 20, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Frank J. Battisti, U.S. District Judge for the Northern District of Ohio, sitting by designation